Citation Nr: 0423574	
Decision Date: 08/26/04    Archive Date: 09/01/04	

DOCKET NO.  02-14 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to payment of Department of Veterans Affairs (VA) 
compensation benefits prior to July 1, 2000.


REPRESENTATION

Appellant represented by:	William H. Bode, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2001 rating decision of the 
VA Regional Office (RO) in Detroit, Michigan, that denied the 
benefit sought on appeal.  The veteran, who had active 
service from October 1972 to February 1975, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
case the veteran contends that he was erroneously informed by 
a VA employee in 1975 that receiving service retired pay he 
was receiving would be more advantageous to him than electing 
to receive VA compensation.  Based on this erroneous 
information it is argued that the doctrine of equitable 
tolling should be applied and retroactive benefits awarded to 
the veteran.  In support of the veteran's position, the 
veteran's attorney has cited the case of Smith v. Derwinski, 
2 Vet. App. 429 (1992).  

However, that cited case appears to deal with VA's obligation 
to provide information to a claimant regarding VA benefits.  
In this case, an April 1975 letter to the veteran clearly 
informed him of the need to complete and return an enclosed 
VA Form 21-651 in order to waive retired pay he was receiving 
for VA compensation.  Thus, it appears from the record that 
VA's obligation to provide information to the veteran 
concerning his right to elect VA compensation benefits in 
lieu of service retired pay and the procedure for doing so 
was satisfied.  

Furthermore, it is well settled that erroneous information 
provided by a VA employee cannot provide a basis for VA 
benefits.  See McTighe v. Brown, 7 Vet. App. 29 (1994).  In 
the McTighe case, the appellant contended that she was 
entitled to an earlier effective date based on the fact that 
she received erroneous information regarding her eligibility 
for Dependency and Indemnity Compensation benefits.  The 
Court held in that case that even if the widow's phone call 
and subsequent visit to the VA regional office could have 
been construed as an informal claim for Dependency and 
Indemnity Compensation, the VA had already complied with its 
obligation to assist the widow by sending her an application 
form which needed to be returned and received by VA within 
one year from the date it was sent.  Based on the foregoing, 
the Board finds the holding in this case to be on point as to 
the facts in the instant appeal.

Nevertheless, at the veteran's hearing before the BVA he 
indicated that he had been hospitalized for serious illnesses 
between 1975 and 1995.  It is not clear whether any of the 
veteran's treatment between those dates, or at any time prior 
to his June 2000 claim was treatment at a VA medical facility 
or at a Uniform Services medical facility.  This information 
could be significant in the veteran's case because, as was 
noted by the RO in the Statement of the Case, beginning in 
December 1976 VA regulations were changed to automatically 
accept an application for compensation as a waiver of retired 
pay.  Further, under 38 C.F.R. § 3.157, a report of an 
examination or a hospitalization can be accepted as an 
informal claim for increased compensation benefits.  More 
specifically, receipt of a report of an examination or 
hospitalization by the VA or Uniformed Services "will be 
accepted as an informal claim in the case of a retired member 
of a uniformed service whose formal claim for pension or 
compensation has been disallowed because of receipt of 
retirement pay."  38 C.F.R. § 3.157(b).  However, these 
provisions only apply when such reports relate to 
examinations or treatment of a disability for which service 
connection has previously been established.  Thus, it is 
necessary to determine whether the veteran received treatment 
for a service-connected disability at a VA or Uniformed 
Services medical facility.  In such cases, "the date of 
outpatient or hospital examination or date of admission to a 
VA or Uniformed Services hospital will be accepted as the 
date of receipt of a claim."  38 C.F.R. § 3.157(b)(1).  
Therefore, the Board is of the opinion that the veteran 
should be contacted to ascertain where he received treatment 
for his service-connected disabilities prior to June 2000.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  The veteran should be contacted to 
determine whether he received treatment 
for his service-connected disabilities or 
disabilities related to his service-
connected disabilities at VA or Uniformed 
Services medical facilities at any time 
prior to June 2000.  If the veteran 
identifies such treatment, the RO should 
obtain and associate those records with 
the claims file.

2.  If any records are obtained pursuant 
to the development requested in the first 
paragraph, the RO should consider whether 
those records constitute an informal 
claim under 38 C.F.R. § 3.157 for 
purposes of waiving service retired pay.  
If the benefit sought is not granted, the 
veteran and his attorney should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current 


appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



